DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/21 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Response to Arguments
Applicant's arguments filed 02/24/21 have been fully considered but they are not persuasive.
Applicant argues “Neither JPH '276 nor Hasegawa, as understood by the Applicant, appears to disclose or suggest an entire "piping" having the configuration or structure of the Applicant's claimed invention. For instance, it cannot be determined from JPH '276 whether or not a length from the curve point of the joint to the end face thereof is "shorter than half of a straight distance between two points" in first and second joints, respectively, in a finished piping comprising at least two joints. Even Fig. 4 of JPH '276, which shows piping sections 11, 12 with two joints, fails to teach or suggest the dimensional relationship defined in claims 10-13 and 16-18. Likewise, in Hasegawa, as understood by the Applicant, there is no teaching or suggestion of a piping assembly having at least two pipe joints, App. Ser. No.: 15/771,721Response to Final Office Action dated October 26, 2020Amendment Date: February 24, 2021one joint to the end face thereof is "shorter than half of a straight distance between two [such] points" in first and second joints, respectively. 
As neither reference, as understood by the Applicant, teaches or suggests a complete or finished piping or a piping assembly having two pipe joints with the dimensional relationships defined in claims 10-13 and 16-18, no combination of the cited references would teach or suggest the invention defined in these claims. Therefore, claims 10-13 and 16-18, as amended, cannot be rendered obvious by the cited references, taken either singly or in any combination that might reasonably have suggested itself to a person of ordinary skill in the art ("POSITA").
In view of the foregoing, it is respectfully submitted that claims 10-13 and 16-18, as amended, define patentably over the art of record, and should therefore be allowed. Passage of the application to issue is therefore earnestly solicited.”
Examiner disagrees.  As shown in the annotated Figure 4 below, JP 7-156276 discloses a piping assembly having two pipe joints (the two elbow joints, W2/W3 and W4/W11), wherein a length from the curve point of W2/W3 to the welding end face of the welding end portion (W3) is shorter than half of a straight distance between the curve point of W2/W3 and the curve point of W4/W11.  This readily observed from close inspection of Figure 4 of JP 7-156276.
Accordingly, the art rejections have been maintained.


Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, line 3, the phrase “at least first and second resin pipe joints” should be deleted as first and second resin pipe joints are already recited on lines 2 and 17.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 7-156276 in view of Hasegawa (US 2014/0069548).
As to claim 10, JP 7-156276, referring to the figures and especially to the annotated figure below, discloses piping comprising a plurality of resin piping members (pipes shown in Figure 4 between the elbow fittings) including two or more resin pipe joints (elbow fittings), wherein at least a first resin pipe joint comprises:  a tubular joint body portion (elbow, for instance between W2 and W3) defining an internal flow path, the internal flow path being configured to allow a fluid to flow therein; and two or more “welding” end portions (W2, W3) respectively provided at two or more opening portions of the internal flow path, each of the “welding” end portions having a “welding” end face configured to be welded to a welding end face of an abutting welding end portion of another resin piping member (elbow a curve point at which the internal flow path bends, and (c) an internal diameter transition point at which the internal diameter of the internal flow path changes; and wherein a length from the one of the branch point, the curve point, and the inner diameter transition point, to the welding end face of the welding end portion (W3) is shorter than half of a straight distance between two points in the piping including the first resin pipe joint and a second resin pipe joint (see annotated figure below), wherein one of the two points is one of a branch point, a curve point, and an internal transition point in the first resin pipe joint, and the other of the two points is one of a branch point, a curve point, and an internal diameter transition point in the second resin pipe joint.

    PNG
    media_image1.png
    274
    494
    media_image1.png
    Greyscale

JP 7-156276 fails to explicitly teach that welding end portions are provided at the opening portions of the flow path, wherein each welding end welding face configured to be welded to a welding end face of an abutting welding end portion of another resin piping member.
However, Hasegawa teaches butt-welding the end faces of resin pipes, which can be elbows or tee fittings (see [0013]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify JP 7-156276 such that the pipe components of the piping assembly are butt-welded (and therefore constitute welding end portions having welding faces) as taught by Hasegawa in order to ensure a sufficient clamping margin with the clamp of an ordinary welding machine and to ensure an appropriate distance between the centers (see Abstract, Hasegawa).

As to claim 11, JP 7-156276/Hasegawa discloses the piping according to claim 10, wherein each of the welding end portions has an inner diameter equal to an inner diameter of the abutting welding end portion of the other resin piping member to be welded to the welding end portion of the first resin pipe joint.  This is considered inherent to JP 7-156276.

As to claim 12, JP 7-156276/Hasegawa discloses the piping according to claim 10, wherein the length from the one of the branch point, the curve point, and the inner diameter transition point of the first resin pipe joint, to the welding end face of the welding end portion of the first resin pipe joint is 

As to claim 13, JP 7-156276/Hasegawa discloses the piping according to claim 10, except that a ratio of the length from the one of the branch point, the curve point, and the inner diameter transition point to the welding end face of the welding end portion, to a pipe outer diameter at the welding end portion, is within a range of from 0.81 to 3.90.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the resin pipe joint of JP 7-156276/Hasegawa, such that a ratio of the length from the one of the branch point, the curve point, and the inner diameter transition point to the welding end face of the welding end portion, to a pipe outer diameter at the welding end portion, is within a range of from 0.81 to 3.90, for the purpose of one or more of:  controlling the weight of the structure, ensuring sufficient strength and/or flexibility; for providing a structure which would have allowed sufficient sealing and engagement to occur when the joint was properly mated; to aid in the machining of the structure; to conform to a specified standard; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions In re Aller, 105 USPQ 233.  

As to claim 16, JP 7-156276/Hasegawa discloses the piping according to claim 10, except that a ratio of the shortest straight distance between the two points to a pipe outer diameter at the welding end portion of the resin pipe joint is within a range of from 1.61 to 7.9.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the piping of JP 7-156276/Hasegawa, such that a ratio of the shortest straight distance between the two points to a pipe outer diameter at the welding end portion of the resin pipe joint is within a range of from 1.61 to 7.9, for the purpose of one or more of:  controlling the weight of the structure, ensuring sufficient strength and/or flexibility; for providing a structure which would have allowed sufficient sealing and engagement to occur when the joint was properly mated; to aid in the machining of the structure; to conform to a specified standard; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

17, JP 7-156276/Hasegawa discloses the piping according to according to claim 10, further comprising: a straight tubular resin piping member (between the two elbows in Fig. 4, JP 7-156276) connected between the first and second resin pipe joints; wherein the straight distance between the two points selected from the group consisting of a branch point, a curve point, and an inner diameter transition point of each of the first and second resin pipe joints is the shortest straight distance between the two points.  Refer to annotated figure of JP 7-156276 above.

As to claim 18, JP 7-156276/Hasegawa, referring to the figures, discloses a method for making piping, comprising:  (i) providing first and second resin pipe joints (elbow between W2 and W3, and elbow between W4 and W11), each of the first and second resin pipe joints comprising:  a tubular joint body portion defining an internal fluid flow path and having at least two opening portions; and a “welding” end portion (W2, W3, W4, W11) at at least one of the opening portions of the internal flow path, the “welding” end portion having an internal diameter and a “welding” end face; wherein the internal flow path defines a flow path changing point selected from the group consisting of (a) a branch point at which the internal flow path branches into two or more portions; (b) a curve point at which the internal flow path bends; and (c) an internal diameter transition point at which the internal diameter of the internal flow path changes; ii)  providing a 

    PNG
    media_image1.png
    274
    494
    media_image1.png
    Greyscale

JP 7-156276 fails to explicitly teach that welding end portions are provided at the opening portions of the flow path, wherein each welding end portion has a welding face configured to be welded to a welding end face of an abutting welding end portion of another resin piping member, and fails to teach and welding the welding end face of the welding end portion of the first resin pipe joint to a first one of the welding end faces of the resin piping member, and welding the welding end face of the second resin pipe joint to a second one of the welding end faces of the resin piping member, thereby connecting the first resin pipe joint, the resin piping member, and the second resin pipe joint.
However, Hasegawa teaches butt-welding the end faces of resin pipes, which can be elbows or tee fittings (see [0013]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify JP 7-156276 such that the pipe components of the piping assembly are butt-welded as taught by Abstract, Hasegawa).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679